Citation Nr: 0727174	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-17 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to benefits for the birth defect spina bifida for 
the appellant, claimed to be the result of her father's 
exposure to Agent Orange during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran upon whose service this claim is based had active 
military service from July 1966 to April 1968, to include 
service in Vietnam from April 1967 to April 1968.  The 
appellant in this matter is his biological daughter, for whom 
benefits are sought.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

A hearing was held in July 2007 by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before the undersigned Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT


1.  The appellant is the biological child of a veteran who 
served in Vietnam and was conceived subsequent to her 
father's military service in Vietnam; the veteran's exposure 
to herbicides is presumed by law.

2.  The appellant has been diagnosed with spina bifida 
occulta and is not shown to have any other form or 
manifestation of spina bifida.


CONCLUSION OF LAW

There is no legal entitlement to benefits for the 
appellant/veteran's daughter for birth defects, described as 
spina bifida, claimed to have been the result of exposure to 
Agent Orange.  38 U.S.C.A. §§ 1802, 1805, 7104(c) (West 
2002); 38 C.F.R. § 3.814 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In the present 
appeal, it is the law, and not the evidence, which is 
dispositive of the claim for benefits, and, accordingly, the 
VCAA is not applicable.  See, e.g., Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In any event, 
it is clear that the claimant has been fully apprised as to 
what is required for spina bifida benefits, and the record on 
appeal is sufficiently complete to resolve the issue before 
the Board.

II.  Entitlement to Spina Bifida Benefits

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).

In a precedent opinion, VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  The Board is bound by 
the precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c).

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

III.  Facts and Analysis

In this case, the veteran's DD Form 214 reflects that he 
served with the United States Army from July 1966 to April 
1968; service in Vietnam from April 1967 to April 1968 has 
also been verified.  The veteran received the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  

The evidence reflects that the veteran's daughter (the 
appellant) was born in May 1970.  The veteran and his 
daughter maintain that there is a strong indication that his 
daughter's physical condition is a form of spina bifida.  In 
hearing testimony provided in July 2007, the representative 
for the veteran's daughter explained that the veteran 
sustained severe exposure to toxins in Vietnam.  The 
appellant/veteran's daughter testified that she experienced 
bowel problems associated with spina bifida, but that she was 
not aware that any doctor had associated these problems with 
spina bifida other than spina bifida occulta.   

Private medical records dated in September 1997 reveal that 
the appellant was seen due to a long history of mid and lower 
back pain and indicated that scoliosis had been diagnosed 
during her teenage years.  X-ray studies of the lumbar spine 
revealed spina bifida occulta at L5 and S1.  The report 
indicated that spina bifida occulta was also shown by X-ray 
films taken in April 1997.  The veteran's daughter was seen 
by the same private doctor in November 2001 with complaints 
of headaches and mid-back pain, which she related to a July 
1998 motor vehicle accident.  At that time, neck pain and 
tension headaches were diagnosed.

Records show that the veteran's daughter has experienced 
various medical problems including endometriosis (1993-4 and 
1996); small bowel resection and incidental appendectomy due 
to malrotation of the small bowel and small bowel obstruction 
(1998); and laproscopic cholecystectomy/gall bladder surgery 
(2001) all of which she believes are attributable to spina 
bifida.   

A private medical entry dated in February 2004 indicated that 
the veteran's daughter had been a patient since 1995 and that 
she had experienced migraines and problems in the abdominal 
area and lower extremities.  It was noted that possible spina 
bifida and/or other neurological abnormalities could account 
for her high arched foot and neuritic symptoms.  

The record clearly demonstrates that the appellant has been 
diagnosed as having spina bifida occulta as demonstrated by 
X-ray films.  None of the medical records submitted suggest 
or intimate in any way that the appellant has any other form 
or manifestation of spina bifida or that she was born with 
spina bifida.  However, spina bifida occulta is specifically 
excluded by statute as a type of spina bifida for which the 
monetary allowance under 38 U.S.C.A. § 1805 is payable.  
Specifically, the monetary allowance "applies with respect 
to all forms and manifestations of spina bifida except spina 
bifida occulta."  38 U.S.C.A. § 1802.  Thus, because the 
medical evidence in this case shows that the appellant has 
spina bifida occulta, there is no medical complexity in this 
case or medical issue left unresolved, and the appellant is 
clearly not entitled to the benefit sought under 38 U.S.C.A. 
§ 1805.

While the Board understands the appellant's contention that 
spina bifida occulta is simply a different type of spina 
bifida, the RO and the Board are not free to ignore statutes 
enacted by Congress.  Clearly, Congress has prescribed that 
benefits are not payable to the children of Vietnam veterans 
who have spina bifida occulta.  The record lacks competent 
medical evidence showing that the veteran's daughter has been 
diagnosed with spina bifida other than spina bifida occulta.  
The Board notes that the veteran and the appellant believe 
that spina bifida lies at the core of several of her medical 
disorders.  But the simple fact remains that, despite the 
years of medical treatment and evaluation, she has never been 
diagnosed with spina bifida, other than spina bifida occulta.  
As a result, the appellant has failed to substantiate her 
claim under 38 U.S.C.A. § 1805.

With all due sympathy for the illnesses of the veteran's 
daughter in this case, we are bound by the governing law and 
regulations, which are unambiguous and make no provision for 
granting the benefits sought where the child of a Vietnam 
veteran has not been diagnosed with spina bifida.  See Jones, 
supra; see also VAOPGCPREC 5-99, supra.  The Board must apply 
"the law as it exists, and cannot 'extend . . . benefits out 
of sympathy for a particular [claimant].'"  See Owings v. 
Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992).  Since the law is dispositive, 
the Board must deny the claim on the ground of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal to establish the veteran's daughter's entitlement 
to a monetary allowance as a child of a Vietnam veteran with 
spina bifida is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


